U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 August 5, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Rainier Investment Management Mutual Funds (the “Company”) File Nos.: 33-73792 and 811-08270 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, the Company hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated July31,2010 and filed electronically as Post-Effective Amendment No. 33 to the Company’s Registration Statement on Form N-1A on July 30, 2010. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/Elaine E. Richards Elaine E. Richards, Esq. for U.S. Bancorp Fund Services, LLC
